Citation Nr: 1814247	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  12-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected cold injury residuals.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected cold injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran had honorable active duty service from August 1976 to July 1979.  He also had a subsequent period of service which was not honorable and which does not qualify him for VA benefits related to injuries or illness related to this service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in August 2015 and September 2016, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The competent and probative evidence does not show that the Veteran's current left and right knee disabilities were incurred in service, or were caused or aggravated by service-connected disabilities, to include cold injury residuals. 


CONCLUSION OF LAW

The criteria for service connection for left and right knee disabilities, to include as secondary to service-connected cold injury residuals, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the issues in the Veteran's appeal and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 
369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Facts and Analysis

The record shows that the Veteran sustained a cold injury in service in 1977, with resulting injuries to both lower legs for which service connection is in effect with a 10 percent disability rating for each leg.  The Veteran's service treatment records do not show any diagnosis or treatment of knee pathology in service.

Treatment records from VA in March 2002 show that the Veteran was treated for bilateral knee pain with the right knee giving out when he walked up stairs for the previous five years.  (Medical Treatment Records, 10/28/2009)  He denied any specific injury to his knees.  A treatment note from June 2002 referred to an incident in 1993 when the Veteran was assaulted with a baseball bat to the right knee which required surgery to the tibia and fibula.  On physical examination at that time, he had normal alignment in both knees, with flexion to 135 degrees.  The provider diagnosed degenerative arthritis of the right knee.  An X-ray of the right knee in August 2004 showed old healed fractures of the tibia and fibula.

In October 2008 the Veteran was seen for right knee pain after jumping over a fence, with difficulty putting weight on his leg.  (Medical Treatment Record, 05/01/2009)  An X-ray obtained of the right knee was described as an "unremarkable age-appropriate study."  In December 2008 the Veteran was treated at the emergency room for left knee pain.  A review of prior X-rays showed mild arthritis in both knees, with the left knee being worse.

The Veteran was treated again in January 2009 for right knee pain after a fall four weeks prior.  (Medical Treatment Record, 05/01/2009)  An outside MRI had shown a hairline fracture of the femoral condyle, but the X-ray in January at the VA showed no evidence of acute fracture.  In April 2009 the Veteran was again seen for right knee pain which had been ongoing since a fall in September.  He had repeated problems with his knee buckling and he was limping and unable to fully bear weight on the right leg.

At the January 2012 VA examination, the Veteran's history with respect to his knees was discussed.  (VA Examination, 01/05/2012)  He had been diagnosed with restless leg syndrome in April 2007 and peripheral neuropathies in July 2009.  He was diagnosed with chondromalacia in the right knee in January 2009 after having fallen off a ladder.  A nerve conduction study carried out in 2009 had been normal.  On physical examination the Veteran walked with a cane and a wobbling gait and wore a brace on his right knee.  There was no evidence of swelling, deformity, muscle atrophy, or instability.  There was tenderness over the patellae.  Range of motion testing showed extension to 0 with flexion to 120 degrees with pain beginning at 110 degrees.  The examiner noted that the December 2011 MRI had shown both knees to be normal, although the Veteran had residual symptoms of cold injury in service including pain and limitation of motion in his legs.  The examiner included the pain in the Veteran's knees as part of the pain complex resulting from the cold injury in service.
 
At the October 2015 VA examination, the VA examiner offered the opinion that the Veteran's knee disabilities were less likely than not the result of his service, to include his cold injury residuals.  (VA Examination, 10/23/2015)  The examiner noted that the Veteran's feet were the main portion of his body exposed to the cold in service and he had not evidence of blistering, necrosis, or gangrene as a result of his cold injury.  Medical research showed that arthritis can result from cold injury, but usually was related to deep frostbite with damage to subcutaneous tissue and peripheral joints; knees and hips were less likely to be effected because they were closer to the body core.  The examiner noted that the Veteran did not have any arthritis in his toes or feet as shown by X-rays in 2006 and this made it less likely that any arthritis in his knees would be the result of cold injury.  The examiner also noted that he did not begin complaining of knee pain until 2008, many years after service separation, and quite some time after he began treatment at VA.  

The March 2017 addendum VA opinion addressed the issue of whether the Veteran's cold injury residuals had aggravated his knee disabilities.  (C&P Exam, 03/06/2017)  The examiner noted that the Veteran was also receiving treatment for foot pain resulting from cold injury residuals; as a result he would be less likely to engage in physical activity and would place less stress on his knees.  Therefore, it was unlikely that the Veteran's cold injury residuals would have aggravated his knee problems.  The examiner also noted that the Veteran sustained a fall in about 2008 which caused knee pain and is more likely to be the cause of any knee pain or bony pathology than the cold injury residuals.  This fall was unlikely to be due to the cold injury residuals, based on the electrodiagnostic studies which showed no evidence of peripheral neuropathy.  For these reasons, this VA clinician stated it was extremely unlikely that the Veteran's cold injury residuals had caused or aggravated the Veteran's knee disabilities. 

After reviewing all of the evidence of record, to include that discussed above, the Board finds that service connection for knee disabilities, to include as secondary to cold injury residuals, is not warranted.  The Veteran's service treatment records do not show any injury to his knees in service and the first recorded complaints of knee pain were in 2002, some 25 years after the Veteran's cold injury in service in 1977.  At the time of the initial treatment, the Veteran referred to an injury in 1993 when he had been struck in the knee with a baseball bat and had required surgery on his leg.  He also reported pain in both knees dating back five years, indicating onset some 20 years after the cold injury in service.  As such, the Veteran's bilateral knee disabilities are not shown to have been incurred in service as part of the cold injury.

The evidence of record doesn't show that the Veteran's bilateral knee disabilities were caused by his cold injury residuals.  Specifically, electrodiagnostic testing did not show any evidence of peripheral neuropathy resulting from cold injury.  While there is some evidence of arthritis in the Veteran's knees, the Veteran does not have arthritis in his toes or feet.  The VA examiner offered the opinion that if there was no arthritis of the toes and feet, which were more severely affected by the cold injury, then any arthritis in the Veteran's knees would not be related to the cold injury.  Further, the VA examiner's opinion was that the Veteran's bilateral knee disabilities were not aggravated by his cold injury residuals, as these residuals included pain in the feet which would result in reduced motion and less stress in the knees.  In addition, the lack of peripheral neuropathy in the Veteran's legs was evidence that the Veteran's falls and resulting injuries to his knees were not attributable to his cold injury residuals.

For all of these reasons, the Board finds that service connection for disabilities of the left and right knees, to include as secondary to service-connected cold injury residuals, is not warranted.  Notably, the only competent medical opinions in this case was that provided by the multiple VA examiners/clinicians.  The Board finds these examination report to be probative and entitled to much weight as they indicated knowledge of the relevant facts of pertinent to the Veteran, reference diagnostic testing, and provide a support for the opinions expressed.  The Veteran has not provided any medical opinion suggesting any relationship between his knee disabilities and his honorable period of military service, to include the service-connected cold injury residuals.  38 U.S.C. § 5107(a).  As such, the Board finds that the preponderance of the evidence being against the claim, the benefit of the doubt standard of proof does not apply.  38 U.S.C. § 5107(b).  

ORDER

Service connection for a left knee disability, to include as secondary to cold injury residuals, is denied.

Service connection for a right knee disability, to include as secondary to cold injury residuals, is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


